DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of September 24, 2021 which amended the specification; and, the amendment of January 6, 2022 which provided new drawings, canceled claims 1-21 and added new claims 22-40.

Drawings
The drawings were received on January 6, 2022.  These drawings are approved.

	Specification
The disclosure is objected to because of the following informalities: the status of the parent applications mentioned in the amendment of September 24, 2021 should be updated.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “drive for rotating the impeller” in claim 22 part c).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 37-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37 in line 7-9 sets forth: “wherein over a defined flow range a maximum radial force on the impeller is less than 1.2N, and wherein the defined flow range is at least 5LPM to 8LPM”.  Paragraph [0035] sets forth this desired result, as one among three results, in almost verbatim language. Further, [0227] also describes this wherein statement as a “desirable flow characteristic”. The disclosure however does not specifically describe how this condition is achieved and thus the applicant has not shown possession of the claimed invention.  The closest relevant disclosure is in the “Volute Shape”  and the sections regarding effect of throat area, geometry, cutwater angle, and the various diameters also provide no disclosure of how to achieve the particular desired result, instead discussing the second condition disclosed in paragraph [0035].

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 25 section a) the throat area is set forth as “at least 60mm2”. The applicant has not shown possession of the outer bound of such a range, for example an area of 3000mm2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 34 recites the limitation "the primary vanes” and “the secondary vanes" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Khanwilkar et al et al (WO 97/42414).
	Khanwilkar et al discloses a heart pump (see the paragraph spanning pages 5 and 6) having a housing 12, 14 with an impeller 21 inside a cavity. The impeller having vanes 26B for urging flow from the inlet 36 to an outlet 15, 16. There is also a drive 54, 52 for rotating the impeller. With regards to the wherein statement of lines 7-9, a “wherein” clause that merely states the result of the limitations in the claims adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001).
	With regards to claim 40 as shown in Fig. 3 the housing is split into parts 12, 14 and held together along a radial seam by bolts (clearly shown in Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 22, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvik (USPN 5,613,935).
	Jarvik discloses a heart pump (see Figs. 2 and 3) having a housing (labeled in annotated drawing below) with an inlet and an outlet; an impeller and a drive for rotating the impeller which is designed to provide a flow rate of 6LPM (see col. 10 lines 40 thru 67 which set forth that for a 130 lb. individual flow rates of 3 to 7 LPM are generated). The device is also disclosed as being configured to provide a left ventricle function or a right ventricle function (see at least claim 6 paragraph a). 
Jarvik does not disclose the particular pressure heads generated when the pump is operated in either left or right ventricular function. It is commonly understood that having a proper blood pressure in the bodies circulation system is necessary. Low blood pressure (hypotension) is commonly understood to cause conditions such as fainting, blurred vision and dizziness; while high blood pressure (hypertension) can lead to heart attack, stroke, aneurysm and Kidney problems. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- determine the proper blood pressure delivered by the heart pump to a patient based upon the patients, size, health and age in order to avoid the dangerous health conditions set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	
	

    PNG
    media_image1.png
    297
    600
    media_image1.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,154,703. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are present in the claims of the ‘703 patent but the individual claims have a different scope. In the instant application the claim correspondence to the claims of the patent is as follows: Claim 22 correspond to claims  1 and 2; claim 24 corresponds to claim 4; claim 25 corresponds to claim 5; claim 26 corresponds to claim 3; claim 27 corresponds to claim 6; claim 28 corresponds to claim 7; claim 29 corresponds to claim 8; claim 31 corresponds to claim 9; claim 32 corresponds to claim 10; claim 33 corresponds to claims 1 and 11; claim 34 corresponds to claim 12; claim 35 corresponds to claim 13; claim 36 corresponds to claim 16; claim 37 corresponds to claims, 1, 7 and 8; claim 38 corresponds to claim 5; and, claim 39 corresponds to claim 7.  Thus, the person of ordinary skill in the art having possession of the invention set forth in the claims of the instant invention would also have possession of limitations of the invention set forth in the present application and being aware of the benefits of the heart pump of the limitations of the patent would have found it obvious to provide the claims of the scope set forth in the application.
With regards to claims 23 and 30 the examiner notes that the patent sets forth a heart pump and that it is commonly understood that a heart pump provides one of two functions, i.e. a right or a left ventricular function. Thus, it would have been obvious to utilize such the pump for one of the two well known functions of a heart pump.
With regards to claim 40 the examiner gives official notice that split housings are well-known and that it would have been obvious to utilize such a housing to allow for simple assembly and disassembly of the pump.

Claims 22-32 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,543,301 (in particular claims 1-5, 7-11, 13, 15 and 16). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are present in the claims of the ‘301 patent but the individual claims have a different scope. In the instant application the claim correspondence to the claims of the patent is as follows: Claim 22 correspond to claims  1 and 2; claim 23 corresponds to claim 3;  claim 24 corresponds to claim 4; claim 25 corresponds to claim 5; claim 26 corresponds to claim 13; claim 27 corresponds to claim 7; claim 28 corresponds to claim 8; claim 29 corresponds to claim 29; claim 30 corresponds to claim 10; claim 31 corresponds to claim 11; claim 32 corresponds to claim 4; claim 32 corresponds to claim 5; claim 35 corresponds to claim 15; claim 36 corresponds to claim 16; claim 37 corresponds to claims 1 and 9; claim 38 corresponds to claim 5; and, claim 39 corresponds to claim 8.  Thus, the person of ordinary skill in the art having possession of the invention set forth in the claims of the instant invention would also have possession of limitations of the invention set forth in the present application and being aware of the benefits to the heart pump of the limitations of the patent would have found it obvious to provide the claims of the scope set forth in the application.
With regards to claim 40 the examiner gives official notice that split housings are well-known and that it would have been obvious to utilize such a housing to allow for simple assembly and disassembly of the pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masuzawa et al and JP 2006-525460 disclose heart pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
November 13, 2022